TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00555-CR


Anthony Jerome Scotts, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-06-206246, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Anthony Jerome Scotts seeks to appeal a judgment of conviction for possession of
cocaine.  Sentence was imposed on June 19, 2007.  There was no motion for new trial, and the
deadline for perfecting appeal was therefore July 19, 2007.  Tex. R. App. P. 26.2(a)(1).  The pro se
notice of appeal was mailed on August 27 and filed on August 29, 2007.  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.
				__________________________________________
				David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   October 11, 2007
Do Not Publish